Citation Nr: 0315163	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  00-11 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1941 to 
October 1945.  In addition, he has testified that he had 
service in the Panama Canal Zone from 1936 to 1938, which 
service has not been verified.

The Department of Veterans Affairs (VA) in a rating decision 
of September 1991 previously denied the issue of entitlement 
to service connection for residuals of a low back injury.  
The veteran did not appeal that determination within one year 
of the notice thereof, and that decision became final.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of May 
1999, by the Winston-Salem, North Carolina, Regional Office 
(RO), which, in pertinent part, denied reopening the 
veteran's claim of entitlement to service connection for 
residuals of a low back injury.  The notice of disagreement 
with that determination was received in May 1999.  A 
statement of the case (SOC) was issued in May 2000, and the 
veteran's substantive appeal was received in June 2000.  

On December 5, 2000, the veteran testified at a 
videoconference hearing at the RO before the undersigned 
Veterans Law Judge (formerly referred to as a Member of the 
Board), sitting in Washington, DC.  The veteran accepted this 
hearing in lieu of a personal hearing.  A transcript of that 
hearing is of record. 

In an April 2001 decision, the Board found that the veteran 
had submitted new and material evidence to reopen his claim 
of entitlement to service connection for residuals of a low 
back injury.  The Board reopened the claim and remanded it to 
the RO for further development.

In October 2002 the RO denied the veteran's claim of 
entitlement to service connection for missing teeth, to 
include a dental disability, and for an increased evaluation 
for his service-connected post-traumatic stress disorder, 
currently assigned a 30 percent disability evaluation.  There 
has been no notice of disagreement filed on these issues, and 
they are not before the Board for appellate consideration.

In December 2002 and March 2003 the RO issued supplemental 
statements of the case (SSOCs), which continued the denial of 
service connection for residuals of a low back injury.  The 
matter has been returned to the Board for further appellate 
consideration.

In addition, in December 2002, the RO granted entitlement to 
service connection for limitation of motion of the right 
shoulder due to residuals of a chest injury and fractured 
clavicle, and assigned a 10 percent disability evaluation 
effective October 27, 1998.  This was a full grant of the 
benefit sought on appeal claimed as residuals of a chest 
injury.  If the veteran disagrees with the evaluation or the 
effective date assigned, he must submit notice of 
disagreement to the RO.  This claim is not considered part of 
the current appellate review.  See Grantham v. Brown, 114 
F.3d (Fed. Cir. 1997).


FINDING OF FACT

The competent medical evidence of record shows that a current 
low back disorder is not the result of an injury or disease 
which the veteran sustained during active military service.


CONCLUSION OF LAW

The veteran's current low back disorder was not incurred in 
or or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records include an enlistment examination 
dated in February 1941, as well as the separation examination 
conducted in October 1945, which are completely silent with 
respect to any complaints, findings, or diagnosis of a back 
injury.  In fact, on his separation examination report it was 
noted that there were no injuries or operations "IMS" (in 
military service).  It was also noted that there were no 
physical complaints.

The file contains a post-service VA outpatient treatment 
report dated in March 1991 and shows the veteran had 
complained that his back had been hurting for the past few 
days and he had had spasms in the lumbar area when he bent 
over.  He reported that the pain was acute and sharp in the 
lumbar and hips, with no radicular symptoms, and pain was 
relieved with rest in a supine position.  He also reported 
that his back was better at the time of the examination but 
was aggravated by movement, such as bending.  X-rays of the 
lumbosacral spine showed significant degenerative joint 
disease (DJD) of the lumosacral spine with sacralization in 
S1 on the right.  The diagnosis was lumbar strain with DJD.

In April 1991 the veteran filed his claim for service 
connection for a low back injury.  By a rating action in 
September 1991, the RO denied the veteran's claim of 
entitlement to service connection for residuals of a low back 
injury, based upon a finding that the service medical records 
did not show that he had suffered a low back injury, or that 
he had received treatment for a low back injury.  He did not 
appeal that determination, and it became final.

On examination by a private physician, P. Cartwright, 
D.C.P.A., in December 1993, the veteran's chief compliant was 
right shoulder pain, which he described as a World War II 
injury that occurred when he parachuted into a hole in the 
South Pacific and hit machinery.  There was no mention of a 
low back injury.

In October 1998 he again filed a claim for service connection 
for a low back injury.  He described the nature of his injury 
as a back injury from a parachute jump in New Guinea.  In 
support of his claim, he submitted a lay statement from an 
individual who was the veteran's First Sergeant in the 
military, C.S.S., who confirmed that the veteran fell into a 
hole and hit his back against the wall of the hole during a 
parachute jump.  The sergeant reported sending the veteran to 
the aid station in Noemfoor, New Guinea, where he was 
bandaged up and sent back to duty.  

By rating decision in May 1999 his claim was denied because 
new and material evidence adequate to reopen the claim for 
residuals of a low back injury had not been submitted.

In a September 1999 VA outpatient treatment report, the 
veteran reported that he had periodic episodes of back pain 
since World War II.  The diagnoses were low back pain, DJD, 
and right shoulder syndrome.  

In December 2000 the RO received a copy of a paper titled the 
History of the 2d Battalion (Airborne) 503d Infantry, from 
Department of the Army, which confirmed that the veteran's 
unit was involved in the battle at Noemfoor Island in July 
1944; and it also confirmed that the paratroopers suffered 
many injuries by missing the drop zone and falling into 
scattered equipment, broken tree stumps, and rock lined 
craters.  Also submitted was a lay statement from an 
individual who claimed to have known the veteran all his 
life.  He stated that he saw the veteran after he came back 
from World War II and the veteran had had trouble with his 
back and chest, as he had gotten hurt in a parachute jump in 
Noemfoor, New Guinea.  In another statement from a neighbor 
who stated that one day she visited the veteran and his wife 
and she saw the veteran lying in the yard because he could no 
get up because it felt like a knife was stuck in his back and 
it would hurt every time he moved his leg.  He had been 
planting flowers when that incident occurred.  

In addition, in December 2000, the veteran proffered 
testimony at a video conference hearing before the 
undersigned Veterans Law Judge.  He testified that he injured 
his back while jumping on a "Jap air strip" in Noemfoor 
Island, New Guinea.  He stated that when he went out of the 
plane he landed in a hole.  He struck his back and it knocked 
the breath out of him.  He stated that he thought it broke 
his back.  Other soldiers pulled him from the hole.  Hearing 
Transcript (Tr.), at p. 3.  He reported that he saw a doctor 
while he was still in the service, in Noemfoor, New Guinea, 
but he does not recall the name of the doctor.  He stated 
that the doctor did not do anything.  Tr., p. 5.  He stated 
tat, when he was discharged in 1945, he saw Dr. Eaves for his 
back.  He reported that Dr. Eaves is deceased and he could 
not get any record.  He stated that he was not taking any 
medication for his lower back problem.  Tr., p. 6.  

In June 2002 a VA orthopedic examination of the spine was 
conducted.  The veteran reported that he had stiffness in his 
back.  He also reported that after service he became a barber 
and stood on his feet daily.  He reported that he would 
occasionally feel sharp pain on twisting, moving, or bending.  
He stated that he had some discomfort and aching if he bent 
over too far.  He did not wear a brace or support, and he did 
not notice any further deterioration.  On examination there 
were no abnormality on palpation.  He had no obvious 
deformity of the spine.  He demonstrated some limitations of 
movement with range of motion.  The clinical impression was 
degenerative disease of the lumbar spine with stiffness and 
some aching.  X-rays revealed the veteran had calcification 
of the upper quadrant, which might represent bilateral renal 
calculi versus vascular calcifications.  Degenerative change 
was noted of the lumbar spine, with bridging osteophytes 
noted at multiple levels.

The examiner opined that he was not impressed that the 
veteran had sustained an injury in 1944 or thereabout which 
would be likely to progress, at age 87, to this degree of 
lumbar degeneration.  He noted that the veteran believed from 
his symptoms and earlier examination that he has had at least 
fifteen years of this disability in his low back.  It was 
noted that even that was distanced by 40 years since the time 
of injury.  The examiner perceived no cardinal symptoms or 
signs remaining that would link the veteran's present 
degenerative back disease of the lumbar spine with his 
military service from 1941 to 1945.

In further support of veteran's claim, in March 2003 the RO 
received a written statement from a fellow serviceman, 
T.L.K., who stated that he and the veteran were both a part 
of the 503rd Regimental Combat team that parachuted onto 
Noemfoor, New Guinea in July 1944.  He stated that he and the 
veteran jumped from the same plane and landed in a hole 
approximately forty-five to fifty feet deep.  There was lots 
of debris and machinery in the hole.  The veteran hit his 
back, chest, and mouth, knocking several teeth loose.  He was 
pulled out by the top of his parachute, which was stuck at 
the top of the hole.  His mouth was bleeding.  He and the 
veteran went to the aid station.  He stated that the veteran 
complained about his back and chest throughout the night.

II.  Legal Analysis

A.  Preliminary matter - Veterans Claims Assistance Act of 
2000 (VCAA)

During the pendency of this appeal, the President signed into 
law the VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 of 
title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"). 

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC issued in May 2000, the text of the April 2001 Board 
remand and the SSOCs issued in December 2002 and March 2003, 
the appellant has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).

In this regard, the Board notes the February 2002 letter in 
which the RO advised the appellant of the enactment of the 
VCAA, what information or evidence was necessary to establish 
entitlement, that VA would make reasonable efforts to obtain 
relevant evidence on his behalf and of his responsibility in 
obtaining such evidence.  See Quartuccio, supra, see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In view of the foregoing, the Board believes that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
folder, and he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  

In summary, we find that VA has satisfied its duty to assist 
the appellant in obtaining evidence to the extent necessary 
to substantiate his entitlement to the benefits sought on 
appeal, under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2002)).  The Board therefore 
finds that no useful purpose would be served in undertaking 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
Similarly, as the veteran has indicated no other obtainable 
evidence, development by the Board would serve no useful 
purpose.  For the same reasons, the Board concludes that any 
defect in meeting the technical requirements of the VCAA is 
nonprejudicial and harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002)

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran has contended that service connection should be 
granted for residuals of a low back injury, which he alleges 
to have sustained when he landed in a hole from a parachute 
jump in service in 1944.  There is no medical evidence of 
complaints or treatment referable to the low back disorder 
during service.  The service separation examination in 
October 1945 revealed there were no injuries or operations 
and it was noted that there were no physical complaints.  
Moreover, on VA examination in June 2002, the examiner noted 
that he was not impressed that the veteran had sustained an 
injury in 1944 or thereabouts which would be likely to 
progress to the veteran's then age, eighty-seven, to this 
degree of lumbar degeneration.  The examiner further noted 
that he perceived no cardinal symptoms or signs remaining 
that would link the veteran's present degenerative back 
disease of the lumbar spine with his military service in 1941 
to 1945.

Furthermore, there is no medical evidence of record that the 
veteran sought treatment for symptoms associated with a low 
back disorder until March 1991, which is more than forty-five 
years after his discharge from service.  Thus, continuity of 
symptomatology has not been established.  The absence of any 
medical records of a diagnosis or treatment for symptoms of a 
low back disorder for many years after service is evidence 
highly probative against the claim.  See Savage v. Gober, 10 
Vet. App. 488 (1997), see also Mense v. Derwinski, 1 Vet. 
App. 354 (1991); 38 C.F.R. § 3.303(b).

The Board acknowledges that the statements of First Sergeant 
C.S.S. and that of a fellow serviceman, T.L.K. and even the 
veteran's own statements are sufficient to establish that the 
circumstances of combat at Noemfoor Island, New Guinea, could 
have led to the veteran sustaining a back injury.  However 
such statements are insufficient to establish a link between 
an incident in service and the veteran's currently claimed 
low back disorder.  In order to prevail on the issue of 
service connection there must be, inter alia, medical 
evidence of a link between the currently claimed disability 
and service.  See Hickson, supra.

The only evidence of a relationship between the claimed 
disorder and active military service is the veteran's own 
statements.  The Board appreciates the sincerity of the 
veteran's belief in the merits of his claim for service 
connection, however, it is well established that, as a 
layperson, he is not considered capable of opining, no matter 
how sincerely, that he developed the claimed disorder as a 
result of his military service.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

The Board expresses its great admiration of the veteran's 
valorous service during World War II.  However, based upon 
the foregoing, the Board finds that the preponderance of the 
evidence is against finding that residuals of a low back 
injury are the result of an incident, which occurred during 
military service.




ORDER

Entitlement to service connection for a low back disorder is 
denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

